                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JUSTIN BURTON LANE,
FDOC Inmate No. W16844,
     Plaintiff,

vs.                                          Case No.: 3:19cv2368/LAC/EMT

LT. J.D. JOHNSON, et al.,
      Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 12, 2019 (ECF No. 6). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                        Page 2 of 2

       2. That this cause is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915A(b) as malicious and that Plaintiff be assessed a “strike” under 28

U.S.C. § 1915(e).

       3. All pending motions are DENIED as moot.

       DONE AND ORDERED this 10th day of September, 2019.



                                 s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv2368/LAC/EMT
